DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims in the reply filed on Group I is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the special technical feature.  This is not found persuasive because as set forth in the restriction below the special technical feature is taught in the art.
Claims 27-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 5-15 and 26, drawn to an erosion and CMAS resistant coating.
Group II, claims 27-29, drawn to a method of plasma spraying an erosion and CMAS resistant coating.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an erosion and CMAS resistant coating  comprising at least one porous vertically cracked coating layer providing low thermal conductivity disposed over an TBC and at least one dense vertically cracked erosion and CMAS resistant coating layer deposited over the at least one PVC coating layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment [IDS dated 01/03/2022], herein Viswanathan. 
Viswanathan teaches a multilayer TBC that is erosion and CMAS resistant [Title, Pgs. 1770-1771].  The multilayer TBC comprises a bond layer, a YSZ-dense layer (TBC) a porous vertically cracked layer and a DVC layer [Pgs. 1770- 1772, Figs. 2, 4b-4c].
  Therefore, since the limitations fail to define contribution over Viswanathan, they have failed to constitute a special technical feature.  Hence, there is lack of unity between the cited claims. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 -15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-15 of copending Application No. 16/954,741, herein ‘741, in view of Lee (US 20140272197 A1). 
The limitations of Instant claim 1 are meant by those claim 1 of ‘741.  The only differences in the claims is that Instant claim 1 requires a TBC while ‘741 teaches an EBC.  However, Lee teaches that EBC can also function as a thermal barrier coating (TBC) [0021].  Thus, based on the teachings of Lee the EBC of ‘741 is the TBC of Instant Claim 1.  The limitations of Instant claim 2 are meant by those claim 2 of ‘741.   The limitations of Instant claims 5-13 are meant respectively by those claims 5-13 of ‘741.   The limitations of Instant claims 14-15 are meant respectively by those claims 14-15 of ‘741.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears based on the Instant Specification that the layer has low thermal conductivity if the layer is porous.   Dependent claims 2, 6-15 and 26 are rejected for the same reasons set forth above.
	Regarding claims 5-11, use the phrase Re stabilized, but no definition is given for Re and as Re is the abbreviation for Rhenium it leaves the phrase unclear.  Further, the phrase “Re stabilized ZrO2 or HfO2 mixed with for example, rare earth oxide or silicate or aluminate etc.”  is unclear.  It is unclear if the options are a Re stabilized ZrO2 and HfO2 mixed with rare earth oxide or Re stabilized ZrO2 mixed with rare earth oxide and HfO2 mixed with rare earth oxide.
	Regarding claim 11, the phase “a mixture of a mixture of two or more” is unclear.  It is unclear how the mixture is different from just a mixture of two or more of the options listed.  Claim 11 is further unclear as the claim recites a mixture of two or more of those listed but rare earth aluminate and silicate are repeated in the options thus would a Re stabilized ZrO2 with a rare earth silicate or aluminate alone meet the requirement?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 14-15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment) [IDS dated 01/03/2022], herein Viswanathan. 

In regards to claim 1, Viswanathan teaches a multilayer TBC that is erosion and CMAS resistant [Title, Pgs. 1770-1771].  The multilayer TBC comprises a bond layer, a YSZ-dense layer (TBC) a porous vertically cracked layer (see Fig. 4b) and a DVC layer [Pgs. 1770- 1772, Figs. 2, 4b-4c].  The bond layer comprises NiCoCrAlYHfSi (i.e., MCrAlY) [Pg. 1771].

In regards to claim 2, Viswanathan further teaches the DVC layer is a top layer [Figs. 4b-4c].

In regards to claim 12, Viswanathan further teaches the DVC layer has full thickness vertical cracks [Figs. 4b-4c].

In regards to claim 14, Viswanathan further teaches layers are applied to a substrate [Pg. 1771, Fig. 2]. 

In regards to claim 15, Viswanathan teaches the limitations of claim 14 as set forth above.  Viswanathan further teaches a bond coat layer is applied to the substrate [Pg. 1771, Fig. 2].  The bond coat is two layers wherein the bottom layer is considered the bond coat and the 2nd upper layer is the MCrAlY layer [Pg. 1771]. 

In regards to claim 26, Viswanathan teaches the limitations of claim 14 as set forth above.  Viswanathan further teaches the substrate is a superalloy [Fig. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment) [IDS dated 01/03/2022], herein Viswanathan, as applied to claim 1 above.

In regards to claims 5-10, Viswanathan teaches the DVC coating layer comprises YSZ (i.e., a Re stabilized ZrO2) [Pgs. 1773].   Viswanathan differs from claims 5-10 by teaching a variety of DVC coatings, such that it cannot be said that the YSZ species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the DVC layers taught by Viswanathan, including YSZ.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

This rejection is made in the alternative if the interpretation of the claim limitations is not correct. 
In regards to claim 10, Viswanathan teaches the DVC coating layer comprises YSZ-GDZ [Pg. 1773, Fig. 7E].   Viswanathan differs from claim 10 by teaching a variety of DVC coatings, such that it cannot be said that the YSZ-GDZ species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the DVC layers taught by Viswanathan, including YSZ-GDZ.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

Claims 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment) [IDS dated 01/03/2022], herein Viswanathan, as applied to claim 1 above, and in further view of Sivaramakrishnan et al. (US 2017/0145836) herein Sivaramakrishnan.

These rejections are made in the alternative if the interpretation of the claim limitations is not correct. 

In regards to claim 5, Viswanathan teaches the DVC coating layer comprises YSZ, but does not teach that the YSZ is mixed with a rare earth oxide [Pgs. 1771, 1773, Table III].
Sivaramakrishnan teaches a TBC with a dense vertically cracked outer layer [Abstract, 0038].  Sivaramakrishnan expressly teaches the outer layer is a YZS mixed with yttria [0030, Claims 1, 6-7].  Sivaramakrishnan teaches that the YZS mixed with yttria has superior CMAS resistance to traditional YSZ materials [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the YZS mixed with yttria layer as the YSZ DVC layer of Viswanathan.  One would have been motivated to do so based on the superior CMAS resistance afforded by the layer.

In regards to claim 9, Viswanathan teaches the DVC coating layer comprises YSZ-GDZ, but does not teach that the YSZ-GDZ is mixed with a rare earth oxide [Pgs. 1771, 1773, Table III].
Sivaramakrishnan teaches a TBC with a dense vertically cracked outer layer [Abstract, 0038].  Sivaramakrishnan expressly teaches the outer layer is a YZS mixed with an alkaline earth oxide [0028].  Sivaramakrishnan teaches that the addition of an alkaline earth oxide increases CMAS resistance [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the YZS mixed with of an alkaline earth oxide as the YSZ DVC layer of Viswanathan.  One would have been motivated to do so based on the increase in CMAS resistance afforded by the layer.

In regards to claim 11, Viswanathan teaches the DVC coating layer comprises GDZ-YSZ, but does not teach that the YSZ is mixed with a rare earth oxide [Pgs. 1771, 1773, Table III].
Sivaramakrishnan teaches a TBC with a dense vertically cracked outer layer [Abstract, 0038].  Sivaramakrishnan expressly teaches the outer layer is a YSZ mixed with an alkaline earth oxide [0028].  Sivaramakrishnan teaches that the addition of an alkaline earth oxide increases CMAS resistance [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used added an alkaline earth oxide to the GDZ-YSZ DVC layer of Viswanathan.  One would have been motivated to do so based on the increase in CMAS resistance afforded by the layer.

Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment) [IDS dated 01/03/2022], herein Viswanathan, as applied to claim 1 above, and in further view of Hazel et al. (US 2006/0115659) [IDs dated 12/03/2020] herein Hazel.

These rejections are made in the alternative if the interpretation of the claim limitations are not correct. 

In regards to claims 6 and 8, Viswanathan teaches the DVC coating layer comprises YSZ, but does not teach that the YSZ is mixed with a rare earth silicate [Pgs. 1771, 1773, Table III].
Hazel teaches a TBC with a dense TBC outer layer [Abstract].  Hazel expressly teaches the outer layer is comprises a rare earth silicate [Abstract, 0013, 0015].  Hazel further teaches the rare earth silicate is mixed with a TBC material such a YSZ [0032, 0038].  Hazel expressly teaches that the addition of the rare earth silicates in the top/outer layer protect the thermal barrier coating from dissolution or spallation due to mechanical or chemical attack by the contaminant composition, extends the life of the coating and reduces TBC part failure [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the YZS mixed with a rare earth silicate as the YSZ DVC layer of Viswanathan.  One would have been motivated to do so based on the protection afforded by the layer.


In regards to claim 11, Viswanathan teaches the DVC coating layer comprises YSZ, but does not teach that the YSZ is mixed two or more of the listed materials [Pgs. 1771, 1773, Table III].
Hazel teaches a TBC with a dense TBC outer layer [Abstract].  Hazel expressly teaches the outer layer is comprises a rare earth silicate [Abstract, 0013, 0015].  Hazel further teaches the rare earth silicate as well as a rare earth oxide is mixed with a TBC material such a YSZ [0032, 0034, 0038].  Hazel expressly teaches that the addition of the rare earth silicates and oxides in the top/outer layer protect the thermal barrier coating from dissolution or spallation due to mechanical or chemical attack by the contaminant composition, extends the life of the coating and reduces TBC part failure [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the YZS mixed with a rare earth silicate and rare earth oxide as the YSZ DVC layer of Viswanathan.  One would have been motivated to do so based on the protection afforded by the layer.

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment) [IDS dated 01/03/2022], herein Viswanathan,  as applied to claim 1 above, and in further view of Wolfe et al. (US 20170362692) herein Wolfe.

These rejections are made in the alternative if the interpretation of the claim limitations is not correct. 

In regards to claims 7, 8 and 11, Viswanathan teaches the DVC coating layer comprises YZS-GDZ, but does not teach that the layer is mixed with a rare earth aluminate [Pgs. 1771, 1773, Table III].
	Wolfe teaches a coating for turbines engines including dense vertical cracks [Abstract, 0051].  The top coating is a multiphase composite comprises rare earth zirconate and rare earth aluminate wherein the rare earth element is Gd [0046, 0047, claims 1 and 18].  Wolfe teaches the rare earth silicate allows for low conductivity, while the rare earth aluminate imparts mechanically durability at high temperatures [Abstract, 0012-0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the gadolinium aluminate to the YSZ-GDZ DVC layer of Viswanathan.  One would have been motivated to do so based on the improved mechanical durability afforded by the addition.  Thus, the layer of modified Viswanathan comprises YSZ-GDZ and gadolinium aluminate.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Multilayer, Multimaterial Thermal Barrier Coating Systems: Design, Synthesis, and Performance Assessment) [IDS dated 01/03/2022], herein Viswanathan, as applied to claim 1 above, and in further view of Chen et al. (US 20160348226) [IDS dated 12/03/2022] herein Chen.

In regards to claim 13, Viswanathan does not expressly teach that the PVC has full thickness vertical cracks.  
Chen teaches porous and segmented/macrocracked TBC [Abstract, claim 2].  Chen teaches that porous layers may have full thickness cracks [0014, 0025, Fig. 3].  Chen teaches the cracks allow the layer to have a higher strain tolerance, has a decreased thermal conductivity and improved thermal cyclic fatigue resistance [0027].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the PVC layer of Viswanathan has the full thickness cracks of Chen.  One would have been motivated to do so based on the cracks allowing the layer to have a higher strain tolerance, has a decreased thermal conductivity and improved thermal cyclic fatigue resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784